Citation Nr: 0301266	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-20 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for status 
postoperative, varicose veins of the right lower 
extremity.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
November 1966.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 1996, the RO denied the veteran's claims of 
entitlement to increased ratings for post-operative 
varicose veins of the right leg, then rated as 20 percent 
disabling; as well as other issues.  The veteran appealed 
only the denial of the increased rating for his varicose 
veins of the right leg.

The issue on appeal was originally before the Board in 
June 1998 at which time it was remanded.  The Board again 
remanded the case in December 2000 for development.  
Thereafter, the RO assigned a 40 percent rating from May 
1996.  That is not the maximum assignable, and the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran has recently raised other service connection 
issues which have not been fully addressed by the RO, and 
are not before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
RO.

2.  Prior to January 12, 1998, varicose veins of the right 
lower extremity were severe but less than pronounced, 
involving superficial veins above and below the knee, with 
edema but no episodes of ulceration and no involvement of 
deep circulation.

3.  Since January 12, 1998, the manifestations of varicose 
veins of the right lower extremity have shown no more than 
persistent edema and stasis pigmentation without eczema, 
persistent ulceration, subcutaneous induration or 
thrombosis.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
varicose veins, right leg, are not met under old or new 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has issued final rules to amend adjudication 
regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that VA has met its duty to notify and 
assist in the veteran's case.  A review of the record 
discloses that the veteran's medical records have been 
requested and received by the RO, and such records appear 
to be intact. Additionally, in a statement of the case and 
subsequent statements of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for his varicose veins under both old and new 
criteria.  And the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
increased evaluation for that service-connected 
disability.  

Correspondence copies of these determinations were mailed 
to the veteran and were not returned by the United States 
Postal Service as undeliverable, and thus the veteran is 
presumed to have received these notifications.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the 
VA)).

Additionally, the veteran reportedly has indicated from 
whom he has received care and the RO requested records for 
same.  In addition, pursuant in part to two remands by the 
Board, and in accordance with its duty to assist, the RO 
had the veteran undergo several VA examinations related to 
his claim.  Furthermore, on several occasions, it has been 
discussed and clarified in which instances the veteran is 
responsible for obtaining evidence and those circumstances 
in which VA is obligated to do so.  The veteran has 
responded by providing the names and additional details 
concerning private care, and the RO has endeavored to 
obtain these records, many of which are now in the file.  
With regard to all such evidence, the veteran has 
indicated he understands the distinction as to VA and 
personal responsibility for acquiring the pertinent and 
accurate clinical data, and his action in reliance thereon 
reflects that he grasps the basic underlying concepts 
related thereto pursuant to Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board has reviewed the facts of this case in light of 
the new VCAA regulations.  As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the case need not be referred to the 
veteran for further argument as the Board's consideration 
of the new regulations in the first instance does not 
prejudice the veteran and the changes articulated in the 
new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

Criteria

Disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155. 
Separate diagnostic codes identify the various 
disabilities.  The evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.

Disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the law and regulations 
change after a claim has been filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Consistent with the Court's decision and with a recent 
opinion of the General Counsel (VAOPGCPREC 3-2000) dated 
April 10, 2000, the veteran's varicose veins of right 
lower extremity may not be rated under the new criteria 
prior to January 12, 1998.  However, the disorder may be 
rated under the old criteria prior to and on and after 
January 12, 1998, if the old criteria would result in a 
higher rating.

The veteran's service-connected disability was initially 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(effective prior to January 12, 1998).  Under this 
Diagnostic Code, a 20 percent rating is warranted for 
unilateral varicose veins that are moderately severe, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 
to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion, and no involvement of the deep 
circulation.  A 40 percent rating is warranted for 
unilateral varicose veins that are severe, involving 
superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, and no 
involvement of the deep circulation.  A 50 percent 
disability rating is assignable when unilateral varicose 
veins are pronounced.  This requires the findings of a 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation under 38 
C.F.R. § 4.104, Code 7120 (effective prior to January 12, 
1998).

Under the revised Diagnostic Code, a 20 percent rating is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating 
is warranted for varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A note following the 
Diagnostic Code states that these evaluations are for 
involvement of a single extremity.  38 C.F.R. § 4.104, 
Code 7120 (effective as of January 12, 1998).


Factual Background

Clinical records relating to prior care and evaluations 
are in the file for comparative purposes.  The veteran has 
been seen for other problems to include dermatological 
problems unrelated to his varicosities, and hypertension; 
and hospitalized including for prostate cancer, and 
congestive heart failure but not for varicose veins.  [His 
varicose veins are now bilateral, although he is service-
connected only for those involving his right leg].  

VA outpatient treatment records show that the veteran was 
seen periodically for right leg pain and swelling.  He had 
been given special stockings but new ones providing 
heavier pressure were recommended in 1996. 

A private podiatrist, TG, reported in September 1997 that 
he had seen the veteran for a painful sore on the bottom 
of his right foot.  He gave a history including swelling 
of the feet and ankles.  Examination and X-rays confirmed 
the presence under the 3rd metatarsal of a grade I ulcer on 
the right foot as well as plantar flexed 3rd metatarsal and 
syndactyly in both 2nd and 3rd digits.  There was no 
drainage, erythema or cellulitis and minimal edema without 
increased warmth.  There was a large amount of fibrotic 
tissue.  He was cast for orthotics.

A follow-up report dated in October 1997 was that he had a 
tyloma on the plantar aspect of the right foot; plantar 
flexed metatarsal; and disbursal orthotic.  There appeared 
to be proper disbursement by the orthotics.  Debridement 
of the lesions were recommended.  He was to start to break 
in the orthotics and a follow-up visit was scheduled.

On VA examination in October 1998, the veteran indicated 
that the stockings had been helping him especially for the 
right leg swelling.  He indicated that when he worked in 
the garden he would notice increased right leg swelling.  
On examination, pedal pulses were palpable bilaterally.  
There were severely dilated tortuous varicose veins in the 
right lower extremity involving the greater saphenous and 
lesser saphenous system, noted to be worse in the 
posterior aspect of the distal thigh around the popliteal 
fossa and the right leg.  There was trace of mild edema in 
the right leg which was non-pitting.  There was a mild 
bluish discoloration of the right leg and foot, and the 
skin was warm to the touch.  There were no noted 
ulcerations or edema other than noted above.  Blood count 
showed very slightly elevated white count.  The pertinent 
diagnosis was severely dilated tortuous varicose veins, 
right lower extremity.  The veteran was noted to be 
wearing Ted hose stockings. 

On VA examination in August 1999, it was noted that the 
veteran had had ligation and stripping many years before, 
and was thought perhaps to have had a blood clot behind 
the knee in 1989.  It was noted that when he had been seen 
for pain behind the right knee in 1989, various studies 
including ultrasound might have shown evidence of deep 
vein thrombosis but none had been shown since.  The 
veteran was now taking digoxin and diuretics for his fluid 
backup and an enteric coated aspirin; he declined to take 
hypertensive medications.  He had been wearing the 
stockings on the right leg day and night and had felt that 
they helped him.  The swelling and edema would get 
somewhat worse with walking and prolonged standing, and 
was slightly relieved by elevating the leg.  He said he 
had not had ulcerations or clots.  The examiner reached 
similar conclusions to the findings from VA evaluations in 
1998 cited above.  Diagnosis was severely dilated tortuous 
varicose veins, right lower extremity.

In March 2000, an outpatient report shows that the veteran 
reported that he would walk very little because of the 
swelling in his ankles and legs.

On VA examination in May 2000, the veteran reported that 
he had had no signs of deep venous thrombosis on previous 
evaluations.  An ultrasound in April 2000 had shown no 
deep vein thrombosis.  The veteran continued to wear leg 
stockings for the varicose veins.  It was also noted that 
he had developed congestive heart failure and had been 
treated for shortness of breath, edema and problems 
associated therewith for which he had been admitted in 
1999.  Since then, he had taken medications regularly.

With regard to varicose vein examination, he said he had 
no pain except when the right leg would swell with edema.  
He had been wearing the stockings regularly.  He described 
a peculiar "cold" sensation in the legs and feet, as if he 
were not having adequate circulation, but denied numbness 
or a stinging sensation.  Since he had been taking Lasix, 
this problem had been better.  After prolonged standing or 
walking he would notice some edema and pain.  Sometimes 
when he had been taking his diuretics, the edema was less 
and so was the pain.  He did not have much pain at rest or 
any sign of ulcerations.  When his leg would become 
swollen, he could not walk much and had to sit down.

On examination, he had severely dilated tortuous veins, 
both visible and palpable, in the right and left lower 
extremity involving the greater and lesser saphenous 
systems, worse on the right, and particularly in the 
posterior aspect of the distal leg through the popliteal 
fossa.  There was mild stasis and trace edema but no 
board-like rigidity.  Peripheral venous ultrasound of the 
right lower extremity showed no sign of deep vein 
thrombosis.  Diagnosis was bilateral tortuous varicose 
veins, lower extremities, with venous insufficiency and 
mild stasis pigmentation but no ulcerations.  He was noted 
to have had some improvement with regard to other symptoms 
including congestive heart failure because he was now 
compliant with medications.

On VA examination in October 2001, the veteran continued 
to wear his Jobst stockings.  He was taking numerous 
medications including Prinivil, Lasix, Potassium Chloride, 
Meclizine and Synthroid.  He said that his congestive 
heart problems were under control as long as he took his 
medications.  He continued to smoke cigarettes.  He 
reported that he noticed more problems with his varicose 
veins when he stood for a period of time, and then he 
would develop swelling and edema.  He said he tried to 
prop up his legs as much as he could and wore the 
stockings, yet still had a feeling of weakness and he felt 
a tingling sensation.  He had observed that his blood 
vessels would pop up if he stood for any period of time.  
If he was having leg problems, he tried not to walk too 
much.

On examination, he had severe tortuous varicose veins with 
chronic venous stasis and trace edema in the legs and 
ankles without ulcerations.  In specific reference to 
questions proposed by the Board, the examiner noted that 
the veteran had varicose veins in the superficial veins 
both above and below the knee.  The examiner identified 
the involvement of the long saphenous vein to be about 1-2 
cm. in diameter.  The varicose veins demonstrated marked 
distortion and mild sacculation.  The chronic venous 
hypertension predisposed to the development of edema and 
chronic stasis and aggravated the symptoms of congestive 
heart failure.  The veteran was noted to have chronic 
venous stasis and hyperpigmentation in the legs, ankles 
and feet, but there was no evidence of eczema on 
examination, or ulcerations.  The peripheral venous 
ultrasound of April 2000 of the right lower extremity 
showed no deep vein thrombosis.

Diagnoses were bilateral severe tortuous varicose veins, 
lower extremities, with chronic venous insufficiency, 
stasis and edema without any ulcerations; and hypertension 
and congestive heart failure, stable on medication.


Analysis

As noted above, since the veteran's claim for a higher 
evaluation for varicose veins was pending when the 
regulations pertaining to cardiovascular disabilities were 
revised, he is entitled to the version of the law most 
favorable to him, although the new criteria are only 
applicable to the period of time after their effective 
date.  See Karnas, supra and VAOPGCPREC 3-2000.  

In this case, due to a great deal of effort with regard to 
development of the evidence, there is now of record a good 
deal of data with regard to the actual clinical status of 
the veteran's varicose veins in the right leg.  Although 
he also exhibits varicose veins in the left leg, they are 
not service-connected and they may not be addressed in 
rating his service-connected disability.

The evidence of record reflects that through the appellate 
period, the veteran has exhibited signs of congestive 
heart failure and other problems for which he takes 
appropriate medication which has the secondary impact of 
improving some of his varicose veins symptoms.  This is 
collateral to the rating of the disability picture, and 
does not play a significant role in assessing his 
currently demonstrated disability in that regard.

Having reviewed the record, the Board finds that the 
competent and probative evidence of record does not 
support the assignment of disability rating in excess of 
40 percent for the veteran's varicose veins of the right 
leg, under either the former or present schedular 
criteria.  Parenthetically, the Board notes that for a 
period from 1996 to January 1998, which was when the new 
regulations went into effect, the RO has now assigned a 40 
percent rating.  Thus, technically, the issue might 
properly be whether a 30 percent rating was assignable 
under the old regulations, and/or whether an evaluation in 
excess thereof was assignable, i.e., a 50 percent rating 
was assignable for the designated unilateral involvement.  
However, since the RO exercised resolution of doubt in his 
favor with the assignment of the 40 percent rating, and a 
rating in excess thereof was not warranted, as will be 
discussed below, the Board will not delve further into 
that question herein.   

The veteran demonstrates severe tortuous varicose veins 
with chronic venous stasis and trace edema in the right 
leg and ankle, and in the superficial veins both above and 
below the knee.  The involvement of the long saphenous 
vein is from 1-2 cm. in diameter with marked distortion 
and mild sacculation, chronic venous stasis and 
hyperpigmentation in the legs.  However, reported 
examinations have shown no sign of ulceration or eczema.  
And at no time during the appellate period has there been 
confirmation of deep vein thrombosis.

And the evidence does not show that the veteran's varicose 
veins of the right leg are presently manifested by 
pronounced disability as contemplated by an increased 
disability rating of 50 percent under the former criteria.  
The evidence does not show that the veteran's varicose 
veins in the right leg are manifested by secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests and while there is 
hyperpigmentation there is no sign of ulceration.  Based 
on the discussion above, the Board finds that the criteria 
for a rating in excess of 40 percent under the schedular 
criteria in effect prior to January 28, 1998, are not met.

Similarly, the evidence does not show that the veteran's 
varicose veins of the right leg are presently manifested 
by persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration as 
contemplated by the current criteria.  As set forth above, 
despite recent findings of edema and stasis dermatitis and 
deep varicose veins, the evidence does not show objective 
findings of ulceration.  Accordingly, the Board finds that 
the criteria for an increased rating under the schedular 
criteria presently in effect are not met.

Based on the discussion above, the Board finds that 
neither the former nor the present criteria for a rating 
in excess of 40 percent for varicose veins, right leg, are 
met.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997) 
(2001).  The Board has considered all pertinent sections 
of the regulations, and finds that the preponderance of 
the evidence is against the claim for an evaluation in 
excess of 40 percent for varicose veins, right leg. 

Extraschedular Consideration

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in 
Schafrath v. Derwinski, 589, 593 (1991).  The veteran has 
submitted no evidence showing that his service-connected 
right lower extremity disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation.  And he has not 
experienced hospitalization as a result of that 
disability.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect 
the clinically established impairment experienced by the 
veteran.


ORDER

A rating in excess of 40 percent for varicose veins of the 
right leg is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

